DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 9-14are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (hereafter Miura; JP2008219562(A))
Regarding claim 1, Miura discloses a signal processing apparatus comprising:
processing circuitry configured to, according to a position of a virtual sound source and a range of a listening area (e.g., multiple user positions as shown in Fig. 4, 5, 7 and 8, also each user occupies an area), select, from a plurality of speakers included in a speaker array (160), a plurality of reproduction speakers to be used for reproducing a sound based on an audio signal of the virtual sound source, the plurality of reproduction speakers being selected using speaker selection straight lines (dashes as shown in various figures between the listener and speakers),
wherein selecting the plurality of reproduction speakers includes detecting an error based on overlap between a virtual sound source range and the listening area or absence of an intersection between the speaker selection straight lines and the speaker array(e.g., see Fig. 12, [0075]), and performing an error handling process in response to detection of the error (Figs. 13 and 14, [0081]).
Regarding claims 3-7, Miura shows that the processing circuitry is configured to select the reproduction speakers according to the speaker selection straight lines determined with respect to positional relation between the virtual sound source and the listening area (e.g., Fig. 13).
Regarding claim 9, Miura shows that the position of the virtual sound source can change ([0052]).
Regarding claim 10, Miura shows WFS (130 in Fig. 1, [0038], e.g.).
Regarding claim 11, Miura shows a plurality of position of virtual sound sources (Fig. 13).
Regarding claim 12, Miura shows that the reproduction speaker selection section selects the reproduction speakers for each combination (Fig. 6 shows one combination) of the position of the virtual sound source and one of the plurality of ranges of the listening area (Figs. 7 and 8 provides examples of 3 different ranges of the listening area occupied by 3 different users), and based on a result of selection of the reproduction speakers for each combination, makes a final selection of the reproduction speakers.
Regarding claim 13, Miura shows the speaker array (160).
Claim 14 corresponds to claim 1 discussed above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Verheijen (p. 50 of Sound Reproduction by Wave Field Synthesis).
Regarding claim 8, Miura teaches that the virtual sound source is located behind the speakers as viewed from a listener, but fails to show that virtual source not only can be located behind the speakers, but also in front of them. However, given that the preferred listening area in Fig. 7 is not a single point, a triangle with boundaries that enclose the preferred listening area 6 is required in order to select the speaker. Verheijen is cited here to show the triangle and the selected speakers relative to the triangle (Fig. 2.18b). One skilled in the art would have expected that the triangle could be modified to accommodate a single virtual sound source with a size without generating any unexpected result. For example, when the virtual source represents a chorus. The angle formed the intersection of two straight would be wider with the boundaries of the triangle enclosed the width of the virtual sound source (the outer most locations of chorus on both sides) to be within the triangle. The intersected point is between the virtual source and the preferred listening area based on the theory of the wave field synthesis. Thus, it would have been obvious to one of ordinary skill in the art to modify Miura in view of Verheijen by modifying the virtual source description (8) describing the size and location of the virtual source, such as in front of the speakers in order to select the speakers based on a triangle formed by the size and the location of the virtual sound source and the user’s location while presenting the realistic sound field to the user.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miura.
Regarding claim 2, Miura fails to explicitly state that the virtual sound source has a size. Figs. 12 and 13 shows that multiple virtual sources can be located). Given the concept as illustrated in Figs. 12 and 13 that depicts the relationship between the user and the locations of the virtual sources, one skilled in the art would have expected that the triangle could be modified to accommodate a single virtual sound source with a size without generating any unexpected result. For example, when two virtual sound sources are very closed to each other that they are touched each other. The angle formed at the location of the virtual sound source would be wider with the boundaries of the triangle enclosed the width of the virtual sound source with a size or two or more virtual sound sources closed to teach other to be within the triangle. Thus, it would have been obvious to one of ordinary skill in the art to modify Miura by modifying the virtual source description (Fig. 2, [0049]) describing the size of the virtual source in order to select the speakers based on a triangle formed by the size of the virtual sound source and the user’s location while presenting the realistic sound field to the user.
Regarding claim 15, Miura fails to show a nontransitory computer readable medium. Miura teaches how to process audio signal using WFS which involves substantially calculations. Examiner takes Official Notice that using a computer performs complicated audio signal process following the instructions recorded on a nontransitory computer readable medium is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Miura by implementing the audio signal processing as taught in Miura using a computer program stored in well known nontransitory computer readable medium in order to generate the signals driving speaker array using WFS in a timely manner. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654